                   Case 21-10549-JTD             Doc 181        Filed 04/09/21        Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                   Chapter 11

    SC SJ HOLDINGS LLC, et al.1                              Case No. 21-10549 (JTD)

                              Debtors.                       (Jointly Administered)

                                                             Ref. Docket Nos. 92, 103, 108-13, 126, 129, 130




                         ORDER GRANTING MOTION TO
    (I) MODIFY THE AUTOMATIC STAY TO PERMIT ARBITRATION OF DISPUTES;
                  AND (II) COMPEL ARBITRATION OF DISPUTES

             Upon the Motion to (I) Modify the Automatic Stay to Permit Arbitration of Disputes; and

(II) Enforce Arbitration Clause Compelling Arbitration of Disputes (the “Motion”)2 filed by Accor

Management US Inc. (f/k/a Fairmont Hotels & Resorts (U.S.) Inc.) (“Accor”); and this Court

having found that the Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

Court having found that due and sufficient notice of the Motion has been given under the particular

circumstances; and after due deliberation thereon; and good and sufficient cause appearing

therefor,

IT IS HEREBY ORDERED THAT:

             1.     The Motion is granted in part, as set forth herein.

             2.     The automatic stay is modified as to both Debtors to allow the arbitration of

Accor’s claim against them as provided in that certain Amended and Restated Hotel Management

Agreement dated as of December 2, 2005 (as further amended, modified, and/or restated, and together


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: SC SJ Holdings LLC (5141) and FMT SJ LLC (7200). The mailing address for both Debtors is 3223
Crow Canyon Road, Suite 300 San Ramon, CA 94583.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
              Case 21-10549-JTD          Doc 181      Filed 04/09/21     Page 2 of 2



with any annexes, exhibits, and ancillary agreements, the “HMA”). Any issue raised regarding the

arbitrability of Accor’s claim against the Debtors will be decided by the arbitrators.

       3.      The Court shall hold a hearing on the Motion of Debtors for Order Under

Bankruptcy Code Section 502(c) and Bankruptcy Rule 3018 Estimating Maximum Amount of

Contingent and Unliquidated Claim of Fairmont Hotels & Resorts (U.S.) Inc. [D.I. 71] (the

“Estimation Motion”) on April 29, 2021, at 3:00 p.m. (ET) on the issues set forth on the record at

the hearing on the Motion on April 7, 2021 (the “Hearing”), including whether Section 502(c)

may be used to liquidate Accor’s claim, and if so whether the HMA liquidated damages clause

applies and is the sole basis of determining Accor’s claim. The parties shall file supplemental

briefs with respect to the issues set forth at the Hearing by April 23, 2021, at 4:00 p.m. (ET). If

evidence or further argument is necessary, the Court has reserved May 17, 2021, for a further

hearing on the Estimation Motion.

       4.      The terms of this Order are immediately effective and enforceable upon its entry.

       5.      The Court shall retain jurisdiction to hear any and all disputes arising out of the

interpretation or enforcement of this Order.




       Dated: April 9th, 2021                             JOHN T. DORSEY
       Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
